DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0037 and 0040 refer to the element 6 as protuberances, while the rest of the specification calls element 6 protrusions.  Please be consistent with terminology throughout the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kulik (USPN 8794247).
Kulik teaches an applicator for a cosmetic product comprising a core (2) extending along a main direction comprising a longitudinal extension direction and a plurality of protrusions (5) integral with the core.  The protrusions extend from a proximal end connected to the core to a free distal end along an elongation direction so as to define a length.  Some of the protrusions have a helicoidal winding (figure 1 and col. 8, lines 17-22 show that the free end of the protrusion does not point directly to the free end of the brush but is twisted obliquely relative thereto by angle Ᵹ; thus the protrusion is not all in the same plane) on at least a portion of a helicoidal winding portion comprising a length of some of the protrusions.  
With regards to claim 2, the helicoidal winding is located on a radially distal portion of the protrusions (figure 7a).
With regards to claim 3, the helicoidal winding extends over a whole length of the protrusions (figure 4).
With regards to claim 6, the protrusions are arranged in the form of longitudinal rows and the rows are parallel with the main direction (figure 3).
With regards to claim 7, the protrusions are arranged in the form of longitudinal rows and the rows are winding themselves helicoidally around the core.  
[AltContent: textbox (These diagonal lines show a helical pattern around the core.)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    188
    154
    media_image1.png
    Greyscale

With regards to claim 8, the applicator is obtained by additive manufacturing (col. 6, lines 54-60; additionally, this is a product by process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, MPEP 2113).
With regards to claim 9, Kulik teaches a container (col. 1, lines 44-49) for holding a cosmetic product, an applicator for a cosmetic secured to the container and a core (2) extending along a main direction comprising a longitudinal extension direction and a plurality of protrusions (5) integral with the core.  The protrusions extend from a proximal end connected to the core to a free distal end along an elongation direction so as to define a length.  Some of the protrusions have a helicoidal winding (figure 2) on at least a portion of a helicoidal winding portion comprising a length of some of the protrusions.  
With regards to claim 10, Kulik teaches that the method of manufacturing comprises a step of developing a digital model of an applicator and a step of manufacturing the applicator by means of the digital model (3D modeling, col. 6, lines 54-60).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulik (‘247) in view of Viegas (FR 2982466).
Kulik teaches all the essential elements of the claimed invention however fails to teach that the protrusions have a groove (claim 4) that winds around the protrusion (claim 5).  Viegas teaches a cosmetic brush with a protrusion that has a groove that winds around the length of the protrusion (figure 9b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulik so that the protrusions have a groove as taught by Viegas to help with product load and to control the amount of product on each protrusion that would then be transferred to the user (paragraph 0009).
					Relevant Prior Art
PGPub 20100071715 is a relevant piece of prior art that should be considered before responding to this office action.
Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive
The applicant argues that the protrusion of Kulik is not helical since it is in a single plane.  However, col. 8 lines 17-22 states that the free end of the protrusion does not point directly to the free end of the brush but is twisted obliquely relative thereto by angle Ᵹ (figure 1).  Thus the protrusion is not all in the same plane.  The free end is twisted and in a different plane and therefore the protrusion is considered to be helical.  Therefore, the rejection is being maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723